DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10, each recites multiple recitations of “a machine operated mode of transportation”, therefore it is unclear whether the second recitation of “a machine operated mode of transportation” is the same as the first recitation. Claims 2-9 and 11-13 are also rejected because of their dependency on claims 1 and 10, respectively.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites, “the machine operated mode of transportation”, thus it is unclear which of the plurality of machine operated mode of transportations applicant is referring to since there are multiple recitations of “a machine operated mode of transportation” recited in the claim.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, applicant has defined and claimed a system for testing a plurality of electrical circuits, whereby the prior art does not teach or suggest the first remote cooperative testing device locates a first electrical circuit and a second electrical circuit of the plurality of electrical circuits and selectively positions the testing component to electrically couple a first portion of the first electrical circuit to a first portion of the second electrical circuit at a first node; and the second remote cooperative testing device selectively positions the conductive component to electrically couple a second portion of the first electrical circuit to a second portion of the second electrical circuit at a second node, thereby forming a testing circuit between the first node and the second node, in combination with all other limitations set forth in the claim.
Regarding claim 10, applicant has defined and claimed a system for testing a plurality of electrical circuits, whereby the prior art does not teach or suggest  the first remote cooperative testing device to locate a first electrical circuit and a second electrical circuit of the plurality of electrical circuits and selectively position the testing component to electrically couple a first portion of the first electrical circuit to a first portion of the second electrical circuit at a first node; and the second remote cooperative device to selectively position the conductive component to electrically couple a second portion of the first electrical circuit to a second portion of the second electrical circuit at a second node, thereby forming a testing circuit between the first node and the second node; and wherein the machine-readable instructions comprise generating, using the processor, an output representing at least one of an impedance of the first electrical circuit and an impedance of the second electrical circuit, in combination with all other limitations set forth in the claim.
Regarding claim 14, applicant has defined and claimed a method for testing a plurality of electrical circuits, whereby the prior art does not teach or suggest determining whether a testing condition is satisfied, wherein in response to determining that the testing condition is satisfied: selectively positioning, using the first remote cooperative testing device, the testing component to electrically couple a first portion of the first electrical circuit to a first portion of the second electrical circuit; and selectively positioning, using the second remote cooperative testing device, the conductive component to electrically couple a second portion of the first electrical circuit to a second portion of the second electrical circuit, thereby forming a testing circuit between the first node and the second node, in combination with all other limitations set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852